DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, 11, 12 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Solty et al. (US 2007/0062248).
Regarding claim 1: Solty et al. teaches a press for producing dimensionally stable preforms/compact mass of powder shaped workpiece from a pulverulent/powder material (para. 1) having a tool having an upper die and a lower die, wherein the upper 

    PNG
    media_image1.png
    711
    980
    media_image1.png
    Greyscale

Regarding claim 3: Solty et al. teaches all of the conically expanded dies that slide into each other and form the lower die have die holders disposed directly on and bears on the second end (fig. 1). The reference does not mention a pressure plate.
Regarding claim 4: Solty et al. teaches that the first die and the second di in a pressing direction (upwardly direction para. 29) along a longitudinal axis by way of the expanded second ends of the former are disposed to slide into one anther (para. 30).
Regarding claim 6: Solty et al. teaches that in an initial position of the press, a first region extends from the first end of the first die, and the first end of the second die is also disposed in the first region (see top are of the lower die structure where all first regions of the sliding dies are together in one region.
Regarding claim 7: Solty et al. teaches the dies that conically expand each have a base piece/die holder (see lower die of fig. 1) wherein conical expansion is performed by means of a design of the die in an associated region which relies on any construction design which outwardly expands a die geometry. 
Regarding claim 8: As can be seen from the expanded area of the lower die in between reference characters 5 and 6 in figure 1, the base piece at the second end is connected to the expanded die 
    PNG
    media_image2.png
    55
    54
    media_image2.png
    Greyscale
.
Regarding claim 9: The claims are directed to a product, which is disclosed in the prior art Solty et al. Claim 9 is a product by process claim, which are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).
Regarding claim 11: Solty et al. teaches at least three or more dies (fig. 1) each expanded to a width the same external diameter as a die holder associated with the respective second end (fig. 1).
Regarding claim 12: Solty et al. teaches at least one upper die 
    PNG
    media_image3.png
    183
    77
    media_image3.png
    Greyscale
and at least lower die 
    PNG
    media_image2.png
    55
    54
    media_image2.png
    Greyscale
 are expanded to the extent that the respective second end thereof has a width which at least approximates an external diameter of a die holder which is associated with the respective second end.
Regarding claim 25: Fig. 1 of Solty et al. shows the powder material in the press 
    PNG
    media_image4.png
    115
    156
    media_image4.png
    Greyscale
 which has been stopped on the sides from flowing out by a template.  The upper die would enter the template from a first side and the lower die would enter the template from the opposite side. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Solty et al. (US 2007/0062248) as applied to claim 1 and in view of Roehrs (U.S. Pat. 3,444,719).
Regarding claim 5: Solty et al. teaches the basic claimed press as set forth above.  Not disclosed is the first and second die are of mutually identical or almost identical elasticity.  However, Roehrs teaches multiple discs/die alternating between two different materials (col. 3 lines 31-41).  Therefore, every disc that is of the same material 

Regarding claim 10: Solty et al. teaches the basic claimed press as set forth above. Not disclosed is the first and second die are of mutually identical or almost identical elasticity.  However, Roehrs teaches multiple discs/die alternating between two different materials (col. 3 lines 31-41).  Therefore, every disc that is of the same material would have the same elasticity, i.e. each carbide disc has the same elasticity as every other carbide disc. Further, Roehrs teaches the load is optimized/the operating stresses are uniformly distributed (col. 2 lines 59-64).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the materials of Roehrs for the tool of Solty et al. and would have been motivated to do so since Roehrs teaches it leads to increased strength. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767